Exhibit 10.35

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

AMENDMENT NO. 3

 

CONTRACT PARTIES:

National Geographic Partners, LLC (“NGS”)

1145 Seventeenth Street, NW

Washington, DC 20036

USA

Contact:

Tel:

Email:

Lindblad Expeditions, LLC (“Lindblad”)

96 Morton Street

New York, NY 10014

USA

Contact:

Tel:

Email:

 

This is the THIRD amendment (“Amendment 3”), dated as of December 5, 2016, to
that Alliance and License Agreement effective as of December 12, 2011, as
amended on November 20, 2014 (“Amendment 1”) and March 9, 2015 (“Amendment 2”),
between NGS and Lindblad (collectively, the “Agreement”).

 

NGS and Lindblad (each a “Party” and collectively the “Parties”) desire to
modify the Agreement as follows:

 

1.Parties. The Parties desire to to DELETE the following language:

 

(1)National Geographic Society (“NGS”), and

 

(2)Lindblad Expeditions, Inc. including its wholly owned subsidiaries
(“Lindblad”)

 

And REPLACE it with the following language:

 

(1)National Geographic Partners, LLC (“NGS”), and

 

(2)Lindblad Expeditions, LLC including its wholly owned subsidiaries
(“Lindblad”)

 

2.Subsections 1.1(g) and (n) shall be deleted in their entirety and replaced
with the following:

 

1(g) Licensed Marks: [*] and those certain other trademarks, names, titles,
logos and symbols owned by NGS that NGS may from time to time authorize Lindblad
to use pursuant to this Agreement. Lindblad agrees that the Licensed Marks must
be used in strict conformance with the National Geographic Brand/Design Identity
Guidelines. Relevant portions of such guidelines and technical specifications
for use of the Licensed Marks, and master copies of the Licensed Marks are
available at http://natgeobrand.org

 

1(n) NGE: National Geographic Expeditions, the travel program of NGS marketed
under the service mark "National Geographic Expeditions. "

 

3.The following Subsections 1 (y) and (z) shall be added to the Agreement:

 

1(y) Europe: means Austria, Belarus, Belgium, Bosnia-Herzegovina, Cyprus, Czech
Republic, Denmark, Finland, France, Germany, Greece, Iceland, Ireland, Italy,
Lithuania, Luxembourg, Malta, Monaco, Netherlands, Norway, Poland, Portugal,
Romania, Russia, Spain, Sweden, Switzerland, Turkey, Ukraine, and the United
Kingdom (including Wales, Scotland and Northern Ireland).

 

1(y) Asia: means Hong Kong, Thailand, Singapore and China.

 



 1 

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

4.The first paragraph of Subsection 5(a) shall be deleted in its entirety and
replaced with the following.

 

NGS hereby grants to Lindblad a non-exclusive license to use the Licensed
Property for the advertising and promotion of Lindblad Trips (A) during the Term
in Australia, New Zealand and the United States, its territories and
possessions, and (B) commencing with Lindblad Trip and NGE/Lindblad Trip
departures booked on or after mutual execution of this Amendment 3 through and
including December 31, 2017 (the “Europe/Asia Term”), in Europe and Asia.
Europe, Asia, Australia, New Zealand and the United States, its territories and
possessions shall be collectively referred to as the “Territory”; provided,
however, that Europe and Asia shall be removed from such definition upon
expiration of the Europe/Asia Term, if not extended in writing, by mutual
agreement of the Parties. In the event Lindblad wishes to use the Licensed
Property in advertising and promotion directed at a specific region outside the
Territory, NGS and Lindblad may mutually agree in writing in advance. In
addition, NGS hereby grants to Lindblad a non-exclusive license to use the
Licensed Property in association with the Lindblad Expeditions name, trademarks,
service marks and logos in connection with promotional and public relations
communications in the Territory relating to Lindblad Trips departing during the
Term to destinations worldwide, subject to the terms, limitations and conditions
of this Agreement. Notwithstanding the foregoing, Lindblad shall make no use of
the Licensed Property:

 

5.Subsection 14(a) shall be deleted in its entirety and replaced with the
following, effective with Lindblad Trip and NGE/Lindblad Trip departures on or
after mutual execution of this Amendment 3:

 

14(a) Royalty Payments: Lindblad shall pay NGS a Royalty equal to [*] from
Lindblad Trips, excluding [*] from NGE/Lindblad Trip Participants and [*] from a
Competing Trip; provided, however, that with respect to travelers who reside in
Europe and Asia, Lindblad shall pay NGS a Royalty equal to [*] from Lindblad
Trips and NGE/Lindblad trips, excluding [*] from a Competing Trip. Under no
circumstance shall any [*] be subject to both a Royalty under this Agreement and
an "NGS Fee" specified in the Tour Operator Agreement. Lindblad will not be
required to pay a royalty when discounts of [*] or more are made to Lindblad’s
Friends & Family, NGS Staff or Travel Agent bookings.

 

6.Subsection 14 (d) shall be deleted in its entirety and replaced with the
following:

 

14(d) Payment Instructions. All payments to NGS shall be made by check or wire
transfer in United States dollars. Checks shall be made payable to National
Geographic Partners, LLC and shall be sent by Lindblad to the following:

 

Lockbox Address :

 

National Geographic 

PO Box

Boston, MA 02241-7131

 



 2 

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Wires/ACH Instructions:

 

Account Name:

Account Address:

Account Number:

ACH/EFT:

DOM.WIRES:

Swift Code Intl Wires:

 

At the time any wire transfer is initiated, Lindblad shall provide written
notice by email or fax to the NGS Contact Person identified on page 1 of this
Agreement indicating that the payment is being remitted. Please be sure
to identify which invoice number(s)/credit memo(s) is being paid to ensure
payment is correctly applied to the Lindblad account.

 

7.The following Subsection 14(g) shall be added to the Agreement:

 

14(g) Partner Companies. Lindblad acknowledges that NGS may engage the services
of third parties to market and/or sell NGE/Lindblad Trips targeted at the Europe
and/or Asia markets (each, a “Partner Company” and, together, the “Partner
Companies. Lindblad shall provide NGS guidelines on commission amounts that it
currently pays to its third party distribution partners. NGS shall notify
Lindblad as to the identity of, and proposed commissions payable by Lindblad to,
any such Partner Companies with which NGS intends to contract, subject to
Lindblad's approval of the proposed commission amount. In the event that
Lindblad does not approve a proposed commission amount, it will propose an
alternate commission amount consistent with the guidelines it provides. Lindblad
shall subsequently be responsible for paying such Partner Company the
agreed-upon commission amount. During the Europe/Asia Term, NGS will not engage
the services of a general sales agent to market or distribute Lindblad/NGE Trips
to third party distribution partners. For purposes of clarification, NGS is not
prohibited from working directly with third party distribution partners to
market and/or sell NGE/Lindblad Trips.

 

8.The following Subsection 15(c) and (d) shall be added to the Agreement:

 

15(c) Price Quoting Europe: The Parties agree that while Lindblad will will be
quoting pricing in Pounds/Euros for all programs marketed in Europe, each
transaction will be converted into US dollars at that day’s exchange rate

 

15(d) Price Quoting Asia: The Parties agree that while Lindblad will will be
quoting pricing in local currencies for all programs marketed in Asia, each
transaction will be converted into US dollars at that day’s exchange rate

 

The current subsection (c) Books of Account; Audits will now become sub-section
(e)

 



 3 

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

9.Subsections 19(d) and (f) shall be deleted in their entirety and replaced with
the following:

 

19(d) Each policy, with the exception of worker's compensation and Protection
and Indemnity, will be endorsed to list "National Geographic Partners, LLC, its
parents, subsidiaries and their respective employees, affiliates, officers,
directors, successors, representatives, assigns" as Additional Insureds. The
Protection and Indemnity policy will be covered by a "misdirected arrows"
endorsement giving NGS similar protection. All policies will state that NGS
shall be given at least [*] advance written notice of cancellation. Lindblad
agrees to have its insurance company or companies provide NGS with a certificate
of insurance evidencing the above-required insurance within thirty (30) days
following mutual execution of this Amendment 3.

 

19(f) Lindblad will specifically include the following in any Terms and
Conditions that it publishes or distributes: Responsibility and Other Terms &
Conditions: Certain other provisions, concerning among other things, limitations
of Lindblad Expeditions' and National Geographic Partners' liability for loss of
property, injury, illness, or death during the voyage, will be provided to
passengers on the ship's ticket sent prior to departure, and are also available
on our website at (www.expeditions.com/shipsticket), or upon request. By
registering for this trip, the guest agrees to all such Terms & Conditions.

 

10.All other terms and conditions of the Agreement shall continue in full force
and effect, including, without limitation, all representations, warranties and
indemnities.

 

11.Each capitalized term used but not defined in this Amendment shall have the
meaning ascribed to it in the pertinent Agreement.

 

NATIONAL GEOGRAPHIC PARTNERS, LLC   LINDBLAD EXPEDITIONS, LLC           By: /s/
Jeffrey Schneider   By: /s/ Philip Auerbach           Name: Jeffrey Schneider  
Name: Philip Auerbach           Date: 12/5/2016   Date: 12/2/2016

 

 

 4

